DETAILED ACTION
	This is a Notice of Allowance for application 16/836,962. Receipt of the amendments and arguments filed after final on 12/20/2021 is acknowledged.
Claims 1-3 and 5-12 are pending.
Claim 4 is cancelled.
Claims 1-3 and 5-12 are examined.

Response to Amendment
The amendments filed on 12/20/2021 place the application in condition for allowance and thus are entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 06/26/2015. It is noted, however, that applicant has not filed a certified copy of the DE102015110344.3 application as required by 37 CFR 1.55 within the present application nor within the parent U.S. application 15/738133 which the present application claims to be a divisional of.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kieran O’Leary on 01/10/2022.
The application has been amended as follows: 

Amend line 10 of claim 3 to define --the shell-facing edge of the first one-piece--;

Amend claim 6 to define --The method according to claim 3, wherein the surface contour comprises a part of a surface contour extending from the contact surface of the first one-piece longitudinal flange second one-piece longitudinal flange 
wherein the part of the surface contour comprises a distance to the contacting plane passing between the contact surfaces.--;

Amend line 2 of claim 7 to define --of the first one-piece longitudinal flange--;

Amend line 2 of claim 8 to define --of the second one-piece longitudinal flange 

Amend line 2 of claim 10 to define --the flanges--;

Amend line 3 of claim 12 to define --seam at a vertex--.

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method process of Kaiser (EP 2824257), as depicted in figures 7a-7d, attaches two flanges #7 and #8 to a tower shell so that the flanges directly contact one another and then cutting the shell to separate the shell into two arc segments that terminate at each respective flange. As depicted in figure 7e, the flanges comprise of a surface that faces the shell which is angled so that it is welded to the shell. However, it would be impermissible hindsight as well as require substantial alteration of such an attachment and cutting method if one were to modify such flanges of Kaiser to include a surface contour that extends between such a shell facing surface and the direct contact surfaces of the flanges so as to form a gap between the flanges and the shell, such as taught in Zhang et al. (WO 2014/086170) when such flanges directly contact one another and are attached to the shell in the method steps as defined.
Furthermore, Zhang et al. do not specifically disclose the method of how such arc sections are formed. Though Zhang et al. appears to define the final structure of what is produced from the method as presently defined, Zhang et al. do not disclose how such a method of construction is conducted. Kaiser discloses that such flanges can be attached to the shell spaced from one another, as depicted in figures 1b and 6d, so that when the shell is cut, the flanges can abut one another as depicted in figure 3. However, such a method is not defined in the present claims. Furthermore, the method as depicted in figures 7a-f of Kaiser could not be applied to the structure of Zhang et al. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635